Citation Nr: 1454228	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for prostate cancer, to include as due to radiation exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of the appeal, the Veteran relocated; original jurisdiction now resides at the VA RO in Reno, Nevada. 

The issues were previously remanded by the Board in August 2011 to verify the Veteran's periods of active service and obtain any outstanding clinical records dated in 1952.  In April 2013, the AOJ received additional service personnel records and a response indicating there were no additional clinical records dated in 1952.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141

The Veteran was afforded a personal hearing at the Las Vegas RO before the undersigned in May 2011.  A transcript is associated with the claims folder.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

The issue of entitlement to service connection for prostate cancer is remanded to the Agency of Original Jurisdiction (AOJ).  The issue is addressed in the remand portion of the decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran does not have a current diagnosis of a right ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) and Duty to Assist

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to 'notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim.'  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must 'indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary will attempt to obtain on behalf of the claimant.'  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that a VCAA letter dated in February 2009 fully satisfied the notice requirements of the VCAA, and that the Veteran's claim was initially adjudicated in July 2009.  Thus, the notice letter was timely.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's personnel record, available service treatment records, and relevant private medical records are in the file.  The Board notes that the Veteran has not been afforded a VA examination for his right ankle claim.  Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that in the instant matter, the record does not indicate that the Veteran has a current right ankle disorder.  As explained below, the Veteran reported no current ankle problems during his hearing before the Board and he acknowledged that he did not current have a diagnosis of right ankle disability.  Accordingly, with competent evidence of a current disability or symptoms of a disability, a VA medical opinion is not necessary to decide the claim of service connection.  McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claim

      A.  Rules and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).


	B.  Analysis

The Veteran asserts he has a right ankle disorder due to an in-service injury.  Service treatment records dated from March 1951 to March 1955 are negative for any complaints, treatment, or diagnosis of a right ankle disorder.  Service and post-service examination reports dated in March 1951, February 1953, March 1955, and March 1958 are likewise negative.  In medical history reports dated in March 1951, February 1953, March 1958, and March 1960, the Veteran denied foot trouble and bone, joint, or other deformity.

Post-service VA and private treatment records are negative for a current diagnosis of a right ankle disorder.  An October 2008 private treatment record indicates that the Veteran denied any generalized arthritis, deformity of the joints or fascialitis, and examination of the Veteran's lower extremities revealed no obvious edema or varicosity and no obvious deformity of the joints or muscles.  Likewise, a subsequent October 2008 consultation at the Valley View Medical Center notes that the Veteran denied any leg pain or swelling.  Physical examination of his extremities revealed no cyanosis, clubbing, or edema bilaterally.  

In a June 2011 statement, the Veteran asserted he sustained an ankle injury during his first period of service from March 1951 to March 1953. 

During his May 2011 Board hearing, the Veteran reported that he sustained a severe sprain of his right ankle while jumping over a stream in 1952 at Camp Pendleton.  He reported that he went to sick call and was put on light duty with no marching or calisthenics.  He did not report any subsequent in-service follow up; rather, he noted that he received treatment in 1970 for another sprain and underwent surgery.  When asked if he had any current problems with his right ankle, the Veteran replied, "No . . . I have no, ah, problems with the ankle now whatsoever."  He also noted that he did not currently have a diagnosis of a right ankle disability and had not had treatment for his ankle since 1970.  While he reported a 1999 injury to his foot, the Veteran acknowledged that his ankle was fine at the present time.  

In May and July 2013 statements, the Veteran again reported that he injured his right ankle when he jumped over a stream.  He stated he was seen by a corpsman who determined that the ankle was not broken, but that he had a severe sprain.  He was put on light duty with no marching or calisthenics.  

In this case, the Board finds the Veteran does not have a current right ankle disability.  The Veteran asserted he sustained a right ankle injury in service, which he is competent and credible to report.  The Board has no reason to believe that the Veteran did not sustain a sprained ankle in service.  Nevertheless, the claimed in-service injury appears to have been acute and transitory and appears to have resolved without any residual disability.  In this regard, while treatment record associated with the injury are not of record, there is no indication of further follow-up treatment for right ankle problems during service and no complaints on subsequent service examination reports.  Moreover, the Veteran has not asserted a continuity of symptomatology.  On the contrary, during his hearing, he did not report any current problems with his right ankle and he acknowledged that he did not have a currently diagnosed ankle disability.    

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a current right ankle disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 (1992).

Consequently, in the absence of a current clinical diagnosis of a right ankle disorder, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).


ORDER

Entitlement to service connection for a right ankle disability is denied.


REMAND

The Board notes that although the Veteran's treatment records for his renal cell carcinoma are included in the claims file, there is only a single January 2003 pathology report indicating a diagnosis of prostate cancer.  On remand, the AOJ should obtain outstanding treatment records related to the Veteran's diagnosis and treatment of prostate cancer.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claim for service connection for prostate cancer.

2.  Thereafter, the Veteran's claim should be readjudicated.  If any benefit sought remains denied, the Veteran should be provided with a Supplemental Statement of the Case ('SSOC').  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


